No member of the court moving for a postponement of the decision and no opinion being offered to be given, the President put the question, “Shall this judgment be reversed?” upon Which the members voted as follows:
*224For reversal: The President, the Chancellor, and Senators Backus, Barlow, Bartlit, Beeiiman, Bockee, Burnham, Chamberlain, Clark, Denniston, Deyo, Emmons, Hand, Johnson, Jones, Lott, Mitchell, Porter, Scovil, Smith, Talcott, Yarney, Wright—24.
For affirmance: Senator Beers.
Judgment reversed.